Citation Nr: 0335868	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for tooth extractions.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from June 1966 to October 
1970, and from October 1972 to December 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 decision by the Togus, Maine, Regional 
Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Service connection is granted when evidence shows that 
disability resulted from injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  To establish 
service connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service dental records show long-term 
periodontal disease, confirmed by a VA dental examiner in 
December 2001, and also show that extractions began in 
September 1981 and continued to February 1983.

The veteran claims entitlement to service connection for 
extraction of four upper teeth followed soon thereafter by 
extraction of others.  It is not clear from his claim whether 
he is seeking service connection for purposes of compensation 
or for purposes of dental care, but a claim for the former is 
also a claim for the latter.  Mays v. Brown, 5 Vet. App. 302 
(1993).

The March 2002 Statement of the Case cited 38 C.F.R. 
§ 3.381(a), but it did not address the rest of the 
regulation, nor did it address 38 C.F.R. § 17.161, cited by 
38 C.F.R. § 3.381(a), and the classes of patients identified 
therein for whom dental care may be provided.  Hence, the 
veteran should be more fully advised as to the reasons his 
claim was denied.  If he were, it may resolve his 
disagreement with the decision or better enable him to frame 
arguments in support thereof.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  However, a provision in one 
of the regulations, 38 C.F.R. § 3.159(b)(1), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of Am. v. Sec'y. of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As this 
veteran has yet to receive any notice under the VCAA, this 
remand will enable VA to ensure that the veteran has been 
properly notified pursuant to VCAA.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for 
entitlement to service connection 
for a dental disorder is evidence 
that he incurred a compensable 
dental disorder in service, that he 
sustained a dental injury due to 
trauma in service, or that treatment 
of a dental disorder, begun while 
hospitalized in a VA medical center, 
has not been completed.  38 U.S.C.A. 
§ 1712(a)(1).

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence, but VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  That he has one year to submit 
the evidence needed to substantiate 
his claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and he waives in writing 
any time limitation set forth at 
38 U.S.C.A. § 5103.

2.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must review all the evidence 
of record.  If the benefit sought on 
appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).  The Supplemental Statement of 
the Case must address the law applicable 
to dental claims.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2003).

